Citation Nr: 0529827	
Decision Date: 11/07/05    Archive Date: 11/14/05

DOCKET NO.  04-27 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a heart disability.


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
March 1947 and from April 1951 to July 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the benefit sought 
on appeal.


FINDING OF FACT

The veteran's heart disability began many years after his 
active duty, and there is no indication of a nexus between 
this condition and any incident of active military service.


CONCLUSION OF LAW

A heart disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records are negative for complaints, 
treatment, or diagnosis of a heart condition.  In February 
1944, the veteran was treated for symptoms initially 
diagnosed as scarlet fever, but ultimately diagnosed as 
pneumonia.  In March 1944, it was noted that the veteran 
still felt weak, but was doing nicely.  In mid-March 1944 the 
veteran was returned to duty.  The veteran's discharge 
examination in January 1947 showed normal evaluation of the 
cardiovascular system.  The veteran's entrance and separation 
examinations for his second period of active service showed 
normal evaluations of the heart.

Medical records from Newton Memorial Hospital dated September 
1996 to October 2001 showed that in September 1996, the 
veteran was seen for shortness of breath.  It was noted that 
the veteran's past medical history was significant for 
chronic atrial fibrillation and for pneumonia in the past.  
The assessment indicated left lower lobe pneumonia with tiny 
left pleural effusion.  In March 1999, the veteran was 
admitted.  It was noted that the veteran had a fifteen year 
history of chronic atrial fibrillation, maintained with 
Coumadin and Lanoxin.  He had no other cardiac history and 
had generally been doing well until about two or three weeks 
earlier.  At that time he was taking a shower when he noted 
the onset of right pleuritic chest pain.  The impressions 
included: atrial fibrillation, with rapid ventricular 
response, exacerbated by high fever and pneumonia; bilateral 
pneumonia with pleuritic chest pain, fever, chills, and 
elevated white count in immunocompromised patient on chronic 
steroids; gout, with recent exacerbation; and over 
anticoagulation.  

In October 2001, the veteran was again admitted with the 
chief complaint of shortness of breath.  The discharge 
diagnoses included: bilateral pneumonia; pleural effusion; 
hilar adenopathy; atrial fibrillation; and hypoxia.

VA medical records dated July 2002 to November 2002 show that 
the veteran underwent a cardiac catherization.  In November 
2002, the veteran was admitted for mitral valve replacement.  
It was noted that the veteran was awaiting surgery for flail 
mitral valve and that the veteran had a past medical history 
of scarlet fever when he first entered the Navy and possible 
cause of rheumatic heart disease. 

In April 2003, the veteran had a Holter test done which was 
read to be normal sinus rhythm with occasional atrial 
premature contractions (APCs) and ventricular premature 
contractions (VPCs); however, at the time of the EKG, he was 
found to be in atrial fibrillation.

At his April 2003 VA examination, it was noted that the 
veteran had a past history of atrial fibrillation, severe 
mitral regurgitation, secondary to mitral valve prolapse and 
flail leaflet status post-mitral valve repair and one vessel 
bypass in December 2002; a history of pneumonia, and mild 
chronic obstructive pulmonary disease (COPD).  The veteran 
reported that in 1944 he had a rash and was told he had 
scarlet fever.  At that time he reportedly also had some 
shortness of breath and was initially diagnosed with scarlet 
fever.  A chest x-ray showed pneumonia.  He indicated that 
after that episode in 1944 had had been fine.  

He reported that sometime in 1999 he was admitted to a local 
hospital in New Jersey with complaints of shortness of breath 
and pneumonia and at that time he was told that there was a 
leaking mitral valve.  

Physical examination showed the veteran's heart rhythm to be 
irregular but without murmurs, rubs, or gallops.  An 
electrocardiogram revealed minor atrial fibrillation, and 
non-specific ST-T changes.  Echo test done in March 2003 read 
to show a 4.9 centimeter left atrial dilation, left 
ventricular hypertrophy, a left ventricular ejection fraction 
of 54 percent, and status post-mitral valve repair with 
normal function.  The examiner indicated that in 1944, the 
veteran was diagnosed with scarlet fever, and then the 
diagnosis was changed to pneumonia.  On the basis of the 
information that the examiner had on the echo findings, there 
was no evidence, according to the echo report, of any 
rheumatic involvement of the mitral valve.  The examiner 
noted that it seemed that the mitral valve prolapse and flail 
leaflet in his opinion, that the scarlet fever episode was 
not the etiology of the veteran's present cardiac disease.  

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in August 2002 
fulfills the requirements set forth under 38 U.S.C.A. 
§ 5103(a), to include any duty to inform the veteran to 
submit all pertinent evidence in his possession.  Finally, 
the Board finds that VA has secured all available pertinent 
evidence and conducted all appropriate development.  Hence, 
VA has fulfilled its duties under the VCAA.  

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Certain chronic 
disabilities, such as arteriosclerosis are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Analysis

After reviewing the overall evidence, the preponderance of 
the evidence is against entitlement to service connection for 
a heart disability.  Service medical records show that the 
veteran was treated for what was initially diagnosed as 
scarlet fever which was ultimately diagnosed as pneumonia in 
1944.  The veteran's discharge examination in January 1947 
showed normal evaluation of the cardiovascular system.  The 
veteran's entrance and separation examinations for his second 
period of active service showed normal evaluation of the 
heart.  It was not until the 1980s that the veteran was 
diagnosed with atrial fibrillation.  Prior to that, there was 
no medical evidence of a heart condition.

Although the VA medical records dated in November 2002 
indicated a past history of scarlet fever, possible cause of 
rheumatic heart disease; there is no medical or competent 
evidence that the veteran had rheumatic heart disease while 
on active duty.  There was no evidence to substantiate this 
notation.  While an examiner can render a current diagnosis 
based upon an examination of the veteran, the opinion 
regarding the etiology of the underlying condition, without a 
thorough review of the record, can be no better than the 
facts alleged by the veteran.  "Evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute 'competent' medical evidence."  Swann v. Brown, 5 
Vet.App. 229, 233 (1993).  

The April 2003 VA examiner indicated that in 1944, the 
veteran was diagnosed with scarlet fever which was changed to 
pneumonia.  On the basis of the information the examiner had 
available, together with the echo findings, he opined that 
there was no evidence of any rheumatic mitral valve 
involvement.  It was also opined that the scarlet fever 
episode was not the etiology of the veteran's present cardiac 
disease.  

The clear preponderance of the evidence supports a finding 
that the veteran's heart disability began years after service 
and is not the result of any disease or injury in service.  
Accordingly, the claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claim the doctrine is not for 
application.  38 U.S.C.A. § 5107.  




ORDER

Entitlement to service connection for a heart disability is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


